Citation Nr: 1425104	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.  

2.  Entitlement to a rating in excess of 10 percent for service-connected herniated disk at L5-S1 level.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1982 to February 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for herniated disk at the L5-S1 level, rated 10 percent, effective November 30, 2009 (the date of receipt of claim), and denied service connection for posttraumatic stress disorder (PTSD). 

The claim of service connection for a psychiatric disability was developed and adjudicated as limited to the diagnosis of PTSD.  Because the record shows psychiatric diagnoses other than PTSD (mood disorder and psychosis), and in light of the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized as stated on the preceding page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim of service connection for a psychiatric disability, the Board notes that during the pendency of the Veteran's claim, VA amended the regulations governing processing of claims seeking service connection for PTSD by liberalizing, in certain circumstances, the evidentiary requirement for establishing the occurrence of a stressor event in service.  See revised 38 C.F.R. § 3.304(f)(3).  
These amended provisions apply to the Veteran's claim, and development in contemplation of such must be completed. 

Moreover, as noted above, in Clemons, the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  VA treatment records show Axis I diagnoses of a mood disorder and psychosis.  As the RO has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.

With regard to the Veteran's increased rating claim, the Veteran was last examined by VA for his back disability in June 2010.  VA treatment records show continued and increased treatment for his back since that examination, indicating a worsening of symptomology.  As such, a contemporaneous examination is indicated.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As the Veteran has previously failed to report for an examination, the Board notes that failure to report for a scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655.

Furthermore, the record indicates that the Veteran continues to receive treatment for his back and psychiatric disabilities at the VA medical center (VAMC).  While treatment records from February 2010 to September 2011 are of record, there are limited treatment records associated with the record since that date.  Updated records of any treatment are pertinent evidence in this matter, are constructively of record, and must be secured.  

Finally, the record indicates the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  However, the record contains no copies of any such SSA records.  As the duty to assist extends to obtaining SSA disability records where they may be relevant to the issue under consideration, the RO should obtain the Veteran's SSA disability records upon remand.  See 38 C.F.R. 
§ 3.159(c)(2) .

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record updated records of all VA treatment the Veteran has received for his back and psychiatric disabilities from the Kansas City VAMC from September 2011 to the present. 

2. Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration (SSA) benefit claim, as well as all associated medical records.

3. The RO should thereafter arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

a. Please identify (by medical diagnosis) each psychiatric disability entity found, specifically, does the Veteran meet the criteria for a diagnosis of PTSD, including under the revised 38 C.F.R. § 3.304(f)(3).  If PTSD is not diagnosed, please explain why the criteria for such diagnosis are not met.

b. As to each psychiatric disability entity other than PTSD diagnosed, please indicate whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service?  

The examiner must explain the rationale for all opinions.

4. The RO should arrange for an orthopedic examination of the Veteran to ascertain the current severity of his back disability.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  The examiner is also asked to comment as to what effects, if any, the Veteran's back has on his occupational functioning. 

The examiner should provide a complete explanation for any conclusions drawn or opinions expressed.

5. The RO should then review the record and re-adjudicate the claims.  If any claim remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



